Order entered October 31, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00611-CV

  PANDA POWER GENERATION INFRASTRUCTURE FUND, LLC, D/B/A/ PANDA
                  POWER FUNDS, ET AL., Appellants

                                            V.

             ELECTRIC RELIABILITY COUNCIL OF TEXAS, INC., Appellee

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. CV-16-0401

                                         ORDER
         The Court GRANTS appellants’ unopposed motion to abate this appeal. Accordingly,

this appeal is ABATED pending final disposition by the Supreme Court of Texas in In re Panda

Power Infrastructure Fund, LLC, No. 18-0792, and Electric Reliability Council of Texas v.

Panda Power Generation Infrastructure Fund, LLC, No. 18-0781, or until further order of this

Court.


                                                   /s/   LANA MYERS
                                                         PRESIDING JUSTICE